Name: Commission Regulation (EEC) No 2488/91 of 16 August 1991 reintroducing the levying of the customs duties applicable to the products of CN code 3102, originating in Poland, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/58 Official Journal of the European Communities 17. 8 . 91 COMMISSION REGULATION (EEC) No 2488/91 of 16 August 1991 reintroducing the levying of the customs duties applicable to the products of CN code 3102, originating in Poland, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply products in question must be reintroduced with regard to Poland, HAS ADOPTED THIS REGULATION : Article 1 As from 20 August 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in Poland : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8, where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6,3 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the products of CN code 3102 originating in Poland the reference base is fixed at ECU 276 000 ; whereas that reference base was reached on 14 March 1991 by charges of imports into the Community of the products in question originating in Poland ; whereas the exchange of information organized by the Commis ­ sion has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the CN code Description 3102 Mineral or chemical fertilizers, nitrogenous : 3102 10 91    In aqueous solution 3102 10 99    Other  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate : 3102 21 00   Ammonium sulphate 3102 29   Other : 3102 29 90    Other 3102 50 90   Other 3102 60 90  Double salts and mixtures of calcium nitrate and ammonium nitrate 3102 70 00  Calcium cyanamide 3102 90 00  Other, including mixtures not specified in the foregoing subheadings Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1991 . For the Commission Karel VAN MIERT Member of the Commission (&gt;) OJ No L 370, 31 . 12. 1990, p . 1 . (2) OJ No L 370, 31 . 12. 1990, p . 126 .